Citation Nr: 1617610	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-48 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Veteran represented by:	David F. Bander, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issue of entitlement to service connection for bilateral knee disorder is addressed in the Remand portion of the decision 


FINDING OF FACT

The probative evidence of record does not show a current bilateral ankle disorder. 


CONCLUSION OF LAW

The criteria for service connection for bilateral ankle disorder have not been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran is seeking service connection for a bilateral ankle disorder.  He contends that a right ankle injury he sustained in service resulted in a bilateral ankle disorder that has persisted to the present day. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's January 1978 entrance examination is negative for any complaints or history of treatment relating to a bilateral ankle disorder.  His service treatment records indicate that he reported an injury to his right foot in November 1979 that occurred when his foot was run over by a tractor.  Subsequent records indicate that he was treated with ice and compression and show that the injury resolved after this course of treatment.  The remaining service treatment records do not contain any additional complaints, treatment, or diagnoses relating to a bilateral ankle disorder.  The March 1981 separation examination is negative for any indication of a bilateral ankle disorder.  

A review of VA treatment records dated from May 2010 to October 2013 reveals no complaints of or treatments relating to a bilateral ankle disorder.  A December 2014 VA examination showed that the Veteran had normal range of motion in his right ankle.  No functional loss, ankylosis, instability, arthritis, or crepitus was noted.  The Veteran reported that his left ankle was run over in 1979 by a tractor while he was in the service, and he asserted that he has never had difficulties with his right ankle.  Based on the examination and a review of the claims file, the examiner opined that the right ankle condition was less likely than not incurred in or caused by service, on the basis that the Veteran has had no right ankle issues noted in records since the February 1979 service treatment record, which diagnosed a soft tissue trauma of the right ankle after a negative x-ray examination.  

At a March 2015 hearing before the Board, the Veteran testified that his ankles popped when he crouched or made certain other movements.  He reported that he was once asked about the popping during a physical for his employer but denied that there were any problems with his ankles.  He acknowledged that he had never been treated for an ankle condition following service, but he attributed this to his avoiding missing work if he were to complain of his ankles.   

During an August 2015 examination, the Veteran reported that he had no complaints of a bilateral ankle condition following service until 2009, when his leg swelled up from his toes to his knees.  He saw a private physician, who provided him with a leg brace and put him on light work duty.  As for current symptoms, the Veteran reported that his ankles made his knees hurt and that they interfered with his ability to stand for long periods of time.  A physical examination revealed a "slightly" abnormal range of motion in both ankles but the examiner found that this did not contribute to functional loss.  No pain was noted during the exam.  No muscle atrophy, ankylosis, acute osseous abnormality, instability, or arthritis was noted.  The examiner did note, however, that there were age related degenerative changes of the feet.  The examiner further remarked that there was no evidence of clinical involvement of either ankle since the Veteran was first seen at the VA Medical Center in Houston, Texas, and there was no work related documentation or other private documentation provided to support a finding of a bilateral ankle disability. 

Based on the foregoing, the Board finds that service connection for a bilateral ankle disorder is not warranted, as there is no competent medical evidence showing that the Veteran has a current diagnosis of a bilateral ankle disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a bilateral knee disorder, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ankle disorder is denied. 


REMAND

The Veteran asserted during the March 2015 hearing before the Board that the November 1979 in-service injury to his left ankle actually resulted in a knee injury caused by his knees smacking the ground after his ankle was run over by a tractor.   According to the Veteran, he reported that he had knee pain to the military physicians who treated him for his ankle injury but they mistakenly attributed the knee pain to injuries sustained while playing football.  In addition, he asserted that he was treated for knee pain in 2009 by a private physician, a Dr. H., who told him that he thought that the Veteran's knee pain was related to the in-service injury.   

A review of VA treatment records dated from May 2010 to October 2013 reveal consistent complaints of chronic left knee pain that have continued since the in-service tractor injury.  A June 2010 magnetic resonance imaging revealed no radiographic abnormality.  The Veteran was given no formal diagnosis for his left knee pain during this time.  

The Veteran's assertions regarding the inception of his left knee pain in service and the persistence of the left knee pain symptoms throughout service and following service are credible and competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has never been afforded a VA examination for the purpose of determining the nature and etiology of his left knee pain.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service).  It is therefore necessary to schedule the Veteran for a VA examination in order to first determine whether he has a current knee disorder and then provide an opinion as to whether any such disorder was incurred in service or is otherwise attributable to service. 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether any knee disorder is related to his military service.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examination report must include a detailed account of all symptoms of any knee disorder found to be present.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.   

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate if the whether any currently or previously diagnosed right or left knee disorder is related to his period of military service, and the specific evidence upon which this finding was made.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the bilateral knee disorder claim must be readjudicated.  If any part of the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


